Exhibit 10.3

 

AMENDMENT NUMBER FOUR

to

AMENDED AND RESTATED 2004 STOCK OPTION PLAN

of

SUPREME INDUSTRIES, INC.

 

The Amended and Restated 2004 Stock Option Plan (the “Plan”) of Supreme
Industries, Inc., a Delaware corporation (the “Company”), was adopted by the
Company’s Board of Directors effective as of February 7, 2006.  The Plan has
been amended by Amendment Number One thereto dated October 25, 2006, Amendment
Number Two thereto dated March 28, 2007, and Amendment Number Three thereto
dated March 25, 2008.

 

Article 9 of the Plan provides that the Board of Directors may, at any time,
without the consent of the Participants under the Plan, amend the Plan.

 

After reviewing the situation, the Board of Directors has determined that the
Amendment below can be made by the Board of Directors in accordance with such
Article 9 and without the need for shareholder approval of such amendment.

 

Accordingly, the Board of Directors hereby amends the Plan by deleting
Section 2.15 (“Fair Market Value”) and replacing it with the following:

 

“2.15      “Fair Market Value” means as of a relevant date, if the Common Stock
is traded on one or more established markets or exchanges, the closing price of
the Common Stock on the primary market or exchange on which the Common Stock is
traded on the business day immediately preceding the relevant date, and if the
Common Stock is not so traded or the Common Stock does not trade on the business
day immediately preceding the relevant date, the value determined in good faith
by the Board of Directors using a reasonable valuation method in accordance with
the provisions of Section 409A of the Code or Section 422 of the Code, as
applicable.  For purposes of valuing Incentive Stock Options, the Fair Market
Value of the Common Stock shall be determined without regard to any restriction
other than one which, by its terms, will never lapse.”

 

DATED to be effective August 25, 2009.

 

 

BOARD OF DIRECTORS OF

 

SUPREME INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ Herbert M. Gardner

 

 

Herbert M. Gardner, Chairman of the Board

 

--------------------------------------------------------------------------------

 